            Case 1:21-mj-00481-ML Document 9 Filed 06/11/21 Page 1 of 17


                                                                                              CLOSED
                    U.S. District Court [LIVE]
                Western District of Texas (Austin)
   CRIMINAL DOCKET FOR CASE #: 1:21−mj−00481−ML All Defendants

Case title: USA v. Mehaffey                                Date Filed: 06/08/2021
Other court case number: 2:20−cr−626−PHX−DWL District of
                          Arizona, Phoenix Division

Assigned to: Judge Mark Lane

Defendant (1)
Brannen Sage Mehaffey

Pending Counts                          Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                       Disposition
None

Highest Offense Level (Terminated)
None

Complaints                              Disposition
Pretrial Release Violation Petition



Plaintiff
USA                                         represented by Matthew B. Devlin
                                                           Assistant United States Attorney
                                                           903 San Jacinto Blvd.
                                                           Suite 334
                                                           Austin, TX 78701
                                                           (512) 916−5858
                                                           Fax: (512) 370−1292
                                                           Email: matt.devlin@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED




                                                                                                       1
       Case 1:21-mj-00481-ML Document 9 Filed 06/11/21 Page 2 of 17



Date Filed   # Page Docket Text
06/08/2021   1    3 Arrest (Rule 5/Rule 32.1) of Brannen Sage Mehaffey (jf) (Entered: 06/08/2021)
06/08/2021   2    6 Minute Entry for proceedings held before Judge Mark Lane:Initial Appearance in
                    Rule 5(c)(3)/ Rule 32.1 Proceedings as to Brannen Sage Mehaffey held on
                    6/8/2021 (Minute entry documents are not available electronically.) (Court
                    Reporter FTR Gold − ERO.) (jf) (Entered: 06/08/2021)
06/08/2021   3    8 NOTICE OF HEARING as to Brannen Sage Mehaffey: Identity / Preliminary
                    Hearing set for 6/11/2021 at 11:00 AM before Judge Mark Lane.(jf) (Entered:
                    06/08/2021)
06/11/2021   4   10 Minute Entry for proceedings held before Judge Mark Lane:Identity / Preliminary
                    Hearing as to Brannen Sage Mehaffey held on 6/11/2021 (Minute entry
                    documents are not available electronically.) (Court Reporter FTR Gold − ERO.)
                    (jf) (Entered: 06/11/2021)
06/11/2021   5   11 Minute Entry for proceedings held before Judge Mark Lane:Bond Hearing as to
                    Brannen Sage Mehaffey held on 6/11/2021 (Minute entry documents are not
                    available electronically.) (Court Reporter FTR Gold − ERO.) (jf) (Entered:
                    06/11/2021)
06/11/2021   6   12 ORDER Setting Conditions of Release. Signed by Judge Mark Lane. (jf)
                    (Entered: 06/11/2021)
06/11/2021   7   16 WAIVER − Rule 5 as to Brannen Sage Mehaffey. (jf) (Entered: 06/11/2021)
06/11/2021   8   17 ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                    WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL as to
                    Brannen Sage Mehaffey. Signed by Judge Mark Lane. (jf) (Entered: 06/11/2021)




                                                                                                      2
Case
Case1:21-mj-00481-ML
     1:21-mj-00481-ML Document
                      Document91 Filed
                                 Filed06/11/21
                                       06/08/21 Page
                                                Page31of
                                                       of17
                                                          3




                                                                             3
                                                              June 8, 2021




                                               1:21-MJ-481-ML
Case
Case1:21-mj-00481-ML
     1:21-mj-00481-ML Document
                      Document91 Filed
                                 Filed06/11/21
                                       06/08/21 Page
                                                Page42of
                                                       of17
                                                          3




                                                                4
                                               1:21-MJ-481-ML
Case
Case1:21-mj-00481-ML
     1:21-mj-00481-ML Document
                      Document91 Filed
                                 Filed06/11/21
                                       06/08/21 Page
                                                Page53of
                                                       of17
                                                          3




                                                              5
                    Case Case
                         1:21-mj-00481-ML
                              1:21-mj-00481-ML
                                           Document
                                               Document
                                                    2 (Court
                                                         9 only)
                                                             Filed 06/11/21
                                                                    Filed 06/08/21
                                                                             Page 6Page
                                                                                   of 17 1 of 2


                                           UNITED STATES DISTRICT COURT
                                                     WESTERN DISTRICT OF TEXAS
                                                          AUSTIN DIVISION

USA                                                                        §
                                                                           §
vs.                                                                        §      Criminal No.: AU:21-M -00481(1)
                                                                           §
(1) Brannen Sage Mehaffey                                                  §      Date Appeared: June 08, 2021
      Defendant
                                                                           §      Time:          1:40 PM - 1:46 PM (6 minutes)


                        INITIAL APPEARANCE - District of Arizona (2:20cr626)
1. Petition Filed                                        June 1, 2021             Warrant Issued:                       June 1, 2021
                                                              Date                                                           Date

       Arrested                                          June 8, 2021             Agency:                                  USMS
                                                              Date                                                          Agency

2. COURT PERSONNEL:
           U.S. Magistrate Judge:              MARK LANE
           Courtroom Deputy:                   Amanda Deichert
           Pretrial Officer:
           Interpreter:                        N/A
3. APPEARANCES:
           AUSA:               - Excused
           DEFT:               - Excused
4. PROCEEDINGS:
      a.          Age              44            Education                                                    Gender              Male
      b.          Defendant understands proceedings and is mentally competent.                                                       Y
      c.          Defendant is informed of constitutional rights.                                                                    Y
      d.          Defendant understands charges.                                                                                    Y
      e.          If charged on complaint, Defendant informed of right to Preliminary Hearing.                                     N/A
      f.          Defendant informed of right to legal counsel.                                                                     Y
                          1) Defendant waives counsel.
                          2) Defendant states he/she will retain counsel.
                     X 3) Defendant states he has retained:           Arnold Spencer
                                                         Phone No.:
                          4) Defendant requests appointment of counsel.
                                          Defendant HAS NOT completed the CJA23 financial affidavit.
                                                       Court will appoint counsel in the interest of justice but will require an affidavit to be
                                                       completed by the next hearing.
                                          Defendant HAS completed the CJA23 financial affidavit and the Court will
                                          appoint counsel because:
                                                      The defendant is indigent at this time.
                                                      Even though the defendant is not indigent, counsel will be appointed in the interests
                                                      of justice.
                                          The Court finds that the defendant is NOT eligible and denies request.




                                                                                                                                                   6
         Case Case
              1:21-mj-00481-ML
                   1:21-mj-00481-ML
                                Document
                                    Document
                                         2 (Court
                                              9 only)
                                                  Filed 06/11/21
                                                         Filed 06/08/21
                                                                  Page 7Page
                                                                        of 17 2 of 2

PROCEEDING MEMO - INITIAL APPEARANCE
In Re: (1) Brannen Sage Mehaffey
Page 2 of 2 Pages


  g.   PRE-TRIAL RELEASE:
            1) The Government makes                oral  or          written motion for detention under 18 USC 3142.
                Court sets detention hearing for
            2) The Court sua sponte moves for detention. The detention hearing is set for
                                                                              at
            3) The Defendant               is released      will be released on the following conditions:
                Bond is set at $
                   (Check the following that apply:)

                               unsecured                                      unsecured with 10% posted to the registery
                               cash or corporate                              additional sureties
                               3rd party custodian                            as set forth in Order Setting Conditions of Release

  h.   Temporary Detention issued                                    Arraignment set for

  i.   REMOVAL PROCEEDINGS:
       The Defendant is advised of Rule 20 and Rule 5 rights and ....
             1) The Defendant waives Rule 5(c)(3)(D)(ii) and is detained pending removal to the
                                                                              . Detention hearing is to be held in that district.
             2) The Defendant waives Rule 5 and is released on bond. The Defendant is ordered to appear in the
                                                                                    on
                  or        when notified by the prosecuting district.
         X 3) The Defendant is           X detained               released on bond and requests Rule 5(c)(3) hearing. The
                  Court sets hearing for                Identity/Preliminary Hearings on June 11, 2021 at 11:00 am

  j.   Other:




                                                                                                                                    7
              Case
              Case1:21-mj-00481-ML
                   1:21-mj-00481-ML Document
                                    Document93 Filed
                                               Filed06/11/21
                                                     06/08/21 Page
                                                              Page81of
                                                                     of17
                                                                        2




                            UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION
USA

v.                                                        Case Number: AU:21-M -00481(1)

(1) Brannen Sage Mehaffey
      Defendant

Dear Sir or Madam:
TAKE NOTICE that the above-entitled case has been set before:

UNITED STATES MAGISTRATE JUDGE MARK LANE,

at the U.S. Courthouse, 501 West Fifth Street Austin, Texas Courtroom #8, for the following:

IDENTITY/PRELIMINARY HEARING

on Friday, June 11, 2021 at 11:00 AM

EVERYONE to whom this notice is addressed (except those to whom copies are sent for information
only) must appear IN PERSON unless excused from appearing by the Court.

ATTORNEYS are reminded that it is their duty to advise clients, witnesses, and others concerning rules
of decorum to be observed in Court. (Local Court Rule AT-5(b)(12)).

WHENEVER defendants or witnesses in a criminal case have need for the services of a court interpreter,
the attorney must inform the Clerk not later than five (5) business days before the scheduled Court
proceeding.

If defendant chooses to waive hearing, a written waiver (see attached) must be signed by defendant and
his/her counsel and filed by 4:00 p.m. the day before scheduled hearing.

Date Issued: June 08, 2021
(1) Brannen Sage Mehaffey                            /s/
                                                     Amanda Deichert
                                                     Magistrate Courtroom Deputy
Attorney at Law                                      (512) 916-5896 Ext. 8705



cc:          U.S. Probation
             U.S. Pretrial Services
             U.S. Clerk
             U.S. Attorney




                                                                                                         8
                  Case
                  Case1:21-mj-00481-ML
                       1:21-mj-00481-ML Document
                                        Document93 Filed
                                                   Filed06/11/21
                                                         06/08/21 Page
                                                                  Page92of
                                                                         of17
                                                                            2
AO 466A (Rev. 07/16) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)



                                               UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF TEXAS
                                                     AUSTIN DIVISION

USA

v.                                                                                  Case Number: AU:21-M -00481(1)

(1) Brannen Sage Mehaffey                                                           Charging District's Case No.: 2:20cr626

                                                                 Waiver of Rule 5 & 5.1 Hearing
                                                                  (Complaint/Indictment)

          I understand that I have been charged in another district, the District of Arizona.

           I have been informed of the charges and of my rights to:

                (1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

                (2) an identity hearing to determine whether I am the person named in the charges;

                (3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

                (4) a preliminary hearing to determine whether there is probable cause to believe that an offense has
                    been committed, to be held within 14 days of my first appearance if I am in custody and 21 days
                    otherwise, unless I have been indicted beforehand.

                (5) a hearing on any motion by the government for detention;

                (6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

           I agree to waive my right(s) to:

             (      ) an identity hearing and production of the warrant.

             (      ) a preliminary hearing.

             (      ) a detention hearing.

            (      ) an identity hearing, production of the warrant, and any preliminary or detention hearing to
                     which I may be entitled in this district. I request that any preliminary or detention hearing be
                     held in the prosecuting district, at a time set by that court.

      I consent to the issuance of an order requiring my appearance in the prosecuting district where the
charges are pending against me.


                                                                                 (1) Brannen Sage Mehaffey, Defendant


Date
                                                                                 Counsel for Defendant




                                                                                                                              9
           CaseCase
               1:21-mj-00481-ML
                    1:21-mj-00481-ML
                                  Document
                                      Document
                                           4 (Court
                                                9 Filed
                                                    only) 06/11/21
                                                            Filed 06/11/21
                                                                     Page 10Page
                                                                             of 171 of 1


                                   UNITED STATES MAGISTRATE JUDGE
                             IDENTITY/PRELIMINARY HEARING
CASE NO.       AU:21-M -00481(1)                          LOCATION: AUSTIN, TEXAS
DEFENDANT: (1) Brannen Sage Mehaffey                      ATTORNEY: Arnold Spencer

MAGISTRATE JUDGE: MARK LANE                               AUSA:                   Matt Devlin
CRD:                     Amanda Deichert                  INTERPRETER:           N/A
COURT REPORTER:          FTR Gold - ERO                   PRETRIAL OFFICER: Kyona Stubbs, Linda Cano
CSO:                                                      TIME:                  11:07 AM - 11:17 (10 minutes)
HEARING DATE:            June 11, 2021

                                              PROCEEDINGS
 X      WAIVER OF IDENTITY/PRELIMINARY/DETENTION HEARINGS FILED
        PRELIMINARY HEARING/ARRAIGNMENT HELD
        COURT READ CHARGES TO DEFENDANT; DEFENDANT PLEADS NOT GUILTY
        COURT FINDS PROBABLE CAUSE EXIST TO PRESENT CASE TO GRAND JURY FOR INDICTMENT
        DETENTION HEARING HELD
        WITNESS SWORN AND TESTIFIED
        EXHIBITS OFFERED AND ADMITTED
        ARGUMENT OF COUNSEL HEARD
        MOTION TO DETAIN GRANTED/WITHDRAWN/DENIED
        COURT FINDS THERE ARE NO CONDITIONS TO BE SET
        CONDITIONS REVIEWED WITH DEFT WHO ACKNOWLEDGED UNDERSTANDING & SIGNED SAME
 X      HEARING RESET TO 1:00PM
        WRITTEN ORDER TO FOLLOW


OTHER: Conditions of Release discussed pending approval of Judge in originating district.




                                                                                                                 10
           CaseCase
               1:21-mj-00481-ML
                    1:21-mj-00481-ML
                                  Document
                                      Document
                                           5 (Court
                                                9 Filed
                                                    only) 06/11/21
                                                            Filed 06/11/21
                                                                     Page 11Page
                                                                             of 171 of 1


                                 UNITED STATES MAGISTRATE JUDGE
                                        BOND HEARING
CASE NO.     AU:21-M -00481(1)                   LOCATION: AUSTIN, TEXAS
DEFENDANT: (1) Brannen Sage Mehaffey             ATTORNEY: Arnold Spencer

MAGISTRATE JUDGE: MARK LANE                      AUSA:              Matt Devlin
CRD:                  Amanda Deichert            INTERPRETER:       N/A
COURT REPORTER:       FTR Gold - ERO             PRETRIAL OFFICER: Kyona Stubbs
CSO:                                             TIME:              1:07 PM - 1:17 PM (10 minutes)
HEARING DATE:         June 11, 2021

                                        PROCEEDINGS
       WAIVER OF PRELIMINARY HEARING/ARRAIGNMENT FILED
       PRELIMINARY HEARING/ARRAIGNMENT HELD
       COURT READ CHARGES TO DEFENDANT; DEFENDANT PLEADS NOT GUILTY
       COURT FINDS PROBABLE CAUSE EXIST TO PRESENT CASE TO GRAND JURY FOR INDICTMENT
       DETENTION HEARING HELD
       WITNESS SWORN AND TESTIFIED
       EXHIBITS OFFERED AND ADMITTED
       ARGUMENT OF COUNSEL HEARD
       MOTION TO DETAIN GRANTED/WITHDRAWN/DENIED
 X     COURT FINDS THERE ARE CONDITIONS TO BE SET
 X     CONDITIONS REVIEWED WITH DEFT WHO ACKNOWLEDGED UNDERSTANDING & SIGNED SAME
 X     HEARING CONCLUDED
 X     WRITTEN ORDER TO FOLLOW


OTHER:




                                                                                                     11
                         Case
                          Case1:21-mj-00481-ML
                               1:21-mj-00481-ML Document
                                                 Document96 Filed
                                                             Filed06/11/21
                                                                   06/11/21 Page
                                                                             Page12
                                                                                  1 of 17
                                                                                       4
AO I 99A (Rev. 06/ 19) Order Setting Conditions of Release                                                    Page I of    4     Pages




                                       UNITED STATES DISTRICT COURT                                             FILED
                                                                      for the                                 June 11, 2021
                                                                                                          CLERK, U.S. DISTRICT COURT
                                                             Western District of Texas                    WESTERN DISTRICT OF TEXAS

                                                                                                                          AD
                                                                                                      BY: ________________________________
                    United States of America                                                                                  DEPUTY
                                                                         )
                               v.                                        )
                    Brennan Sage Mehaffey
                                                                         )         Case No. 1:21-mh-00481-ML-1
                                                                         )
                                                                         )
                               Defe ndant

                                         ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions :

(1)   The defendant must not violate federal , state, or local law while on release.

(2)   The defendant must cooperate i_n the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3)   The defendant must advise the comt or the pretrial services office or supervising officer in writing before making
      any change ofresidence or telephone number.

(4)   The defendant must appear in court as required and , if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at:                 U.S . Courthouse for the Western District of Texas, Austin Division
                                                                                          Place
       501 W. 5th Street

                  as directed
      on
                                                                        Date and Tim e


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.




                                                                                                                                         12
                                    Case
                                     Case1:21-mj-00481-ML
                                          1:21-mj-00481-ML Document
                                                            Document96 Filed
                                                                        Filed06/11/21
                                                                              06/11/21 Page
                                                                                        Page13
                                                                                             2 of 17
                                                                                                  4


AO I998 (Rev. I 0/20) Additional Conditions of Release                                                                                         Pagel_ of    .1_ Pages

                                                          ADDITIONAL CONDITIONS OF RELEASE

     Pursuant to 18 U.S.C. § 3142(c)(I )(8), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
                               appearance of the person as required and the safety of any other person and the community.

         IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(0)         (6)
            The defendant is placed in the custody of:
             Person or organization
            Address (only if above is an organi=ation)
            City and state _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _                                 Tel. No. _ _ _ _ _ _ _ _ _ _ _ __
who agrees to (a) supervise the defendant, (b) use eve1y effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                                  Signed: _ _ __ __ _ _ _ _ _ _ _ _ _ __
                                                                                                                   Custodian                                Date
([{])    (7) The defendant must:
        (0) (a) submit to supervision by and report for supervision to the                           US Pretrial Services office

        (i)
        (
        ( ✓ ) (d)
                    (b)
                  ) ( c)
                           telephone number             512-916-5297
                           continue or actively seek employment.
                           continue or start an education program.
                           surrender any passport to:
                                                                               , no later than as directed



                                                                 us Pretrial Services Office
        ( ✓ ) (e)
                                                                 - -- - - - - - - - - - - - - - - - - -- - - - - - - - - - - -- - - - - - -
                           not obtain a passport or other international travel document.
        ( ✓ ) (f)          abide by the following restrictions on personal association, residence, or travel : No travel outside Travis, Hays, and Williamson Counties unless
                           authorized by U.S. Pretrial Services no foreign travel. May travel to Arizona for court purposes and to visit with attorney.
        <0)         (g)    avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                           including:

        .(0) (h) get medical or psychiatric treatment:                  as directed by U.S. Pretrial Services Office
                                                                       - - -- - - - - - - - - - - - - -- - - - - - - - - - -- - - - -- -
        c•)         (i) return to custody each _ _ _ _ _ at _ __ _ o'clock after being released at
                        or the following purposes:
                                                                                                   - ----
                                                                                                          o'clock for employment, schooling,



        <•)         U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                           necessaiy.
        (~) (k)
                           not possess a firearm , destructive device, or other weapon.
        ( ✓ ) (1)          not use alcohol ( IZ] ) at all (  D)      excessively.
        ( I ) (m)          not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                           medical practitioner.
        <0)         (n)    submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                           random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                           prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                           of prohibited substance screening or testing.
        <0)         (o)    participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                           supervising officer.
        (0) (p)            P,a11icipate in one of the following location restriction programs and co~ly with its requirements as directed.
                           (0)     (i) Curfew. You are restricted to your residence every day ( LJ) from ______ to _____ , or (                              D)
                                                                                                                                                              as
                                         directed by the pretrial services office or supervising officer; or
                           (0) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                        medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other

                           •)
                           <
                                        activities approved in advance by the pretri al services office or supervising officer; or
                                  (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                        court appearances or other activities specifically approved by the cou11; or
                           (0) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
                                        you must comply with the location or travel restrictions as imposed by the court.
                                        Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.
        <0)         (q)    submit to the following location monitoring technology and comply with its requirements as directed :




                                                                                                                                                                        13
                       Case
                        Case1:21-mj-00481-ML
                             1:21-mj-00481-ML Document
                                               Document96 Filed
                                                           Filed06/11/21
                                                                 06/11/21 Page
                                                                           Page14
                                                                                3 of 17
                                                                                     4



                                            ADDITIONAL CONDITIONS OF RELEASE

            <
            <
            <
             ••)•) )
                  (i)
                  (ii)
                  (iii)
                          Location monitorin g technology as directed by the pretrial services or supervising officer; or
                          Voice Recognition; or
                          Radio Frequency ; or
            ([Z]) (iv)    GPS.
( [Z] ) (r) pay all or part of the cost of location monitoring based upon yo ur ability to pay as determined by the pretrial services or supervising
            officer.                                                                          ·
( [Z] ) (s) report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
            questioning, or traffic stops.
( [Z] ) (t) A prohibition onth.El_p~~r:to~peer_Elxchang~. pLJJc:h.s.1se,_i;_ale , o!_transfelf9LY.ir!\J111J:;yrrenc:y unJess the defendant first registers with
            the Financial Crimes Enforcement (f- i'~nC
                                                     = E~N,.,._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



([{]) (v) The defendant may not operate a motor vehicle.

<0)    (w) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

(0   ) (x) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                                                                           14
                       Case
                        Case1:21-mj-00481-ML
                             1:21-mj-00481-ML Document
                                               Document96 Filed
                                                           Filed06/11/21
                                                                 06/11/21 Page
                                                                           Page15
                                                                                4 of 17
                                                                                     4
AO 199C (Rev. 09/08) Advice of Penalties                                                                    Page      4     of     4    Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

       Violating any of the foregoing conditions ofrelease may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention , a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive .
       ft is a crime punishable by up to ten years in prison , and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a tenn of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
                                                          a
       (2) an offense punishable by imprisonment for tenn of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both ;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       f acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and su1Tender to serve any sentence imposed. lam aware of the penalties and sanctions set forth above.




                                               Directions to the United States Marshal

([Z])   The defendant is ORDERED released .
(0) The United States marshal is ORDERED to keep the defendant in custody until notified by the cler                 r judge that the defendant
    has posted bond and/or complied with all other conditions for release. ff still in custo the defe               t must be produced before
    the appropriate judge at the time and place specified.


Date:            6/11/2021
        -----------




                    DISTRIBUTION :     COURT     DEFENDANT       PRETRIAL SERVICE        U.S. ATTORNEY      U.S. MARSHAL



                                                                                                                                                15
                    Case
                     Case1:21-mj-00481-ML
                          1:21-mj-00481-ML Document
                         1:21-mj-00481-ML   Document937 Filed
                                           Document      Filed06/11/21
                                                        Filed  06/11/21 Page
                                                              06/08/21   Page16
                                                                        Page 21of
                                                                                of217
                                                                                   1
AO 466A (Rev. 07/ 16) Waiver of Rule 5 & 5. 1 Hearings (Complaint or Indictment)



                                                UNITED STATES DISTRICT COURT
                                                 WESTERN DISTRICT OF TEXAS
                                                                                                                                FILED
                                                      AUSTIN DIVISION

USA

V.                                                                                   Case Number:

(1) Brannen Sage Mehaffey                                                             Charging District's Case No.: 2:20cr626

                                                                   Waiver of Rule 5 & 5.1 Hearing
                                                                    (Complaint/Indictment)

           I understand that I have been charged in another district, the District of Arizona.

           I have been informed of the charges and of my rights to:

               ( 1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

              (2) an identity hearing to determine whether I am the person named in the charges;

               (3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

              (4) a preliminary hearing to determine whether there is probable cause to believe that an offense has
                  been committed, to be held within 14 days of my first appearance ifl am in custody and 21 days
                  otherwise, unless I have been indicted beforehand.

              (5) a hearing on any motion by the government for detention;

               (6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

           I agree to waive my right(s) to:

             ( --1       an identity hearing and production of the warrant.

             ( vf        a preliminary hearing.

              ( ✓a detention hearing.
             ( ~ an identity hearing, production of the warrant, and any preliminary or detention hearing to
                 which I may be entitled in this district. I request that any preliminary or detention hearing be
                 held in the prosecuting district, at a time set by that court.

      I consent to the issuance of an order requiring my appearance in t
charges are pending against me.


                                                                                   (1)


Date
                                                                                   Counsel for Defendant




                                                                                                                                        16
                     Case
                      Case1:21-mj-00481-ML
                           1:21-mj-00481-ML Document
                                             Document98 Filed
                                                         Filed06/11/21
                                                               06/11/21 Page
                                                                         Page17
                                                                              1 of 17
                                                                                   1


                                                                                                                             FI LED
AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the Di strict Where Charges are Pending and Transferring Bail

                                                                                                                             JUN l 1 2021
                                                                                                                   CLERK
                                         UNITED STATES DISTRICT COURT                                             Wes        . U.s   DIST
                                                                                                                 8Y~            ois79,;;~, COUR;
                                          WESTERN DISTRICT OF TEXAS                                                 ~                   OF;EXAs
                                               AUSTIN DIVISION                                                                         E P u ~ l.
                                                                                                                                             ER~

USA                                                §
                                                   §
vs.                                                §      Case No: AU:21-M -00481(1)
                                                   §
(1) Brannen Sage Mehaffey                          §      Charging District: District of Arizona
                                                   §      Charging District's Case No.: 2:20-cr-626



       ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
         WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL


After a hearing in this court, the defendant is released from custody and ordered to appear in the district
court where the charges are pending to answer those charges. If the time to appear in that court has not
yet been set, the defendant must appear when notified to do so. Otherwise, the time and place to appear
in that court are:

                                                                                        !Courtroom No.
                                                                                         Date and Time:

      The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the
court where the charges are pending.




Date: June 11, 2021
                                                                   MARK.LANE
                                                                   UNITED STATE                   AGISTRATE JUDGE




                                                                                                                                                17
